Citation Nr: 1809400	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-25 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc disease and degenerative joint disease (DJD)(claimed as back condition and lumbar disc condition).

2.  Entitlement to service connection for cervical DJD and cervical disc disease (claimed as cervical spine condition).

3.  Entitlement to service connection for left leg numbness (claimed as neuropathy).

4.  Entitlement to service connection for right lower extremity peripheral neuropathy (claimed as neuropathy).

5.  Entitlement to service connection for radiculopathy of the bilateral upper extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1962 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.  

In September 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  At the hearing, the undersigned granted the Veteran's request to hold the record open for 60 days so that he may submit additional medical evidence.  The claim was held in abeyance until after the requested time period ended.  However, no new evidence was submitted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2010 claim and at the Board hearing, the Veteran indicated that he received treatment for his back disability at Overlook Hospital.  (It is unclear as to the exact dates of treatment since the Veteran initially stated on his September 2010 VA Form 21-4142 that the treatment occurred in 1997, but testified that the treatment occurred in 1997.)  In October 2010, the RO sent a letter to Overlook Hospital requesting the Veteran's medical records.  However, there is no evidence in the claims folder indicating that Overlook Hospital ever responded to the letter.  As there may be outstanding records relevant to the Veteran's claims, the Board finds that a remand is necessary to obtain such records.  On remand, the Veteran should complete an up to date VA Form 21-4142, Authorization and Consent to Release Information.  Further, there is medical evidence that the Veteran's peripheral neuropathy is secondary to the back disability, see August 2011 VA examination report.  Therefore, the Board finds that the neuropathy claims are inextricably intertwined with the back claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, those claims must be remanded pending the development and readjudication of the back claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from Overlook Hospital, as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  Upon receipt of any new records, schedule the Veteran for a VA examination to determine the etiology of the Veteran's back disabilities (lumbar and cervical).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed, and all findings should be reported in detail.  The examiner is requested to address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar or cervical spine disabilities were caused by or otherwise related to service.  

The examiner's attention is directed to the service treatment records and the Veteran's competent statements, including, but not limited to:

(a)  his allegation that he was involved in a car accident in 1978 while on temporary duty in Georgia (June 1982 STR indicates that the Veteran has permanent profile due to " LB (lower back strain) (MVA) 1978";

(b)  he statement that was only afforded an x-ray at separation and his back disability was detected by MRI testing post separation; 

(c)  his statement that he has not had any intervening injuries to his back since in-service car accident; and

(d)  his statement that when he attempted to run/jog post service, he was not able to breathe and discovered that he had a disc ruptured that controls breathing. 

A complete rationale for all opinions reached must be provided.  

3.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, adjudicate the claims on the merits, including the inextricably intertwined claims of entitlement to service connection for neuropathy of the upper and lower extremities.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




